[Cite as State v. Rarden, 2019-Ohio-3227.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




STATE OF OHIO,                                    :

       Appellee,                                  :      CASE NO. CA2019-02-039

                                                  :              OPINION
   - vs -                                                         8/12/2019
                                                  :

LONNIE RARDEN,                                    :

       Appellant.                                 :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                  Case Nos. CR2006-07-1271 and CR2006-09-1593



Michael T. Gmoser, Butler County Prosecuting Attorney, John C. Heinkel, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Lonnie Rarden, #A547085, London Correctional Institution, 1580 State Route 56, SW
London, Ohio 43140, pro se



        RINGLAND, J.

        {¶ 1} Appellant, Lonnie Rarden, appeals a decision of the Butler County Court of

Common Pleas following the issuance of a nunc pro tunc entry remedying a clerical error.

        {¶ 2} In 2006, Rarden was indicted and charged with several felonies and

misdemeanors, including one count of felony escape, two counts of felony complicity to

perjury, and one count of felony complicity to tampering with evidence, all felonies of the third
                                                                       Butler CA2019-02-039

degree. Following a jury trial, Rarden was found guilty of all charges and sentenced to 26 and

one-half years in prison. This court affirmed Rarden's conviction on direct appeal and the

Ohio Supreme Court declined review. State v. Rarden, 12th Dist. Butler No. CA2007-03-077

(Apr. 21, 2008) (Accelerated Calendar Judgment Entry); State v. Rarden, 125 Ohio St. 3d
1416, 2010-Ohio-1893.

       {¶ 3} Since that time, Rarden has filed numerous challenges to his prison sentence.

State v. Rarden, 12th Dist. Butler Nos. CA2010-04-095, CA2010-05-106, and CA2010-05-

126 (Feb. 7, 2011) (Accelerated Calendar Judgment Entry); State v. Rarden, 130 Ohio St. 3d
1497, 2011-Ohio-6556; State v. Rarden, 12th Dist. Butler No. CA2013-07-125, 2014-Ohio-

564; State v. Rarden, 139 Ohio St. 3d 1407, 2014-Ohio-2245; State v. Rarden, 12th Dist.

Butler No. CA2015-12-214; State v. Rarden, 146 Ohio St. 3d 1515; State v. Rarden, 12th

Dist. Butler No. CA2018-03-044, 2018-Ohio-4487; State v. Rarden, 154 Ohio St. 3d 1511,

2019-Ohio-601; State v. Rarden, 12th Dist. Butler No. CA2018-12-230, 2019-Ohio-2161.

       {¶ 4} On March 19, 2018, Rarden filed identical motions in Case Nos. CR2006-07-

1271 and CR2006-09-1593 requesting the trial court correct the alleged "illegal sentences"

imposed in both cases.

       {¶ 5} On November 13, 2018, while his two motions were still pending, Rarden filed

an additional motion requesting the trial court correct the alleged "void" sentence.

       {¶ 6} On November 28, 2018, the trial court issued two separate decisions denying

all three of Rarden's motions upon finding his claims were barred by the doctrine of res

judicata. Rarden again appealed and this court affirmed. Rarden, 2019-Ohio-2161 at ¶ 25.

       {¶ 7} During the pendency of the most recent appeal, on February 13, 2019, the trial

court issued a nunc pro tunc decision correcting a clerical error, reflecting that the November

28, 2018 entry overruled Rarden's November 13, 2018 motion, rather than a prior motion

reflected in the original entry. Rarden now appeals, raising a single assignment of error for
                                              -2-
                                                                       Butler CA2019-02-039

review:

       {¶ 8} A TRIAL COURT DID NOT HAVE JURISDICTION TO ISSUE A NUNC PRO

TUNC ENTRY WHILE THE APPELLANT HAD AN APPEAL PENDING.

       {¶ 9} In his sole assignment of error, Rarden argues the trial court was without

jurisdiction to issue the February 13, 2019 nunc pro tunc decision due to the fact that an

appeal was already pending. Therefore, Rarden requests that this court reverse and remand

this matter to the trial court. We disagree and find this appeal should be dismissed.

       {¶ 10} It is well-settled that courts possess the authority to correct errors in judgment

entries so that the record speaks the truth. State v. Lester, 130 Ohio St. 3d 303, 2011-Ohio-

5204, ¶ 18; Crim.R. 36. Nunc pro tunc entries are used to make the record reflect what the

court actually decided and not what the court might or should have decided or what the court

intended to decide. State v. Miller, 127 Ohio St. 3d 407, 2010-Ohio-5705, ¶ 15. A nunc pro

entry applies retrospectively to the judgment it corrects and does not create a new final order

from which a new appeal may be taken. State v. Qualls, 131 Ohio St. 3d 499, 2012-Ohio-

1111, ¶ 14, citing Lester at ¶ 19-20.

       {¶ 11} In this case, the trial court's February 13, 2019 nunc pro tunc decision merely

corrected a clerical error. As held by the Ohio Supreme Court in Lester and Qualls, such an

entry does not create a new final order for appellate review. Because the February 13, 2019

nunc pro tunc decision is not a final appealable order, we lack jurisdiction to resolve this

appeal. Therefore, the appeal is dismissed for lack of a final appealable order. R.C.

2505.02; See State v. Bonner, 10th Dist. Franklin No. 14AP-611, 2015-Ohio-1010, ¶ 29.

       {¶ 12} Appeal dismissed.


       HENDRICKSON, P.J., and S. POWELL, J., concur.




                                              -3-